Title: Dumas to the American Commissioners, 28 July 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, July 28, 1778, in French: I enclose summaries of twelve pages of diplomatic correspondence. It is reliably reported that there will be a suspension of arms in Germany until August 1 and it is generally thought peace will follow. This morning I took a copy of the treaty, omitting articles 11 and 12, to the Grand Pensionary, who promised not to circulate it until you give permission for publication. He agrees with me that the chances of the British peace commissioners are very poor and that the Spanish negotiations in England are the Bourbons’ final attempt to preserve the peace. I told him perfect harmony exists between Congress and the states, that there is no misunderstanding between it and General Washington and that America would not make peace unless France was included. I also sent a copy of the treaty to Mr. van Berckel.>
